Peter Gang v. Montgomery County, Maryland, No. 67, September Term, 2018. Opinion
by Battaglia, J.

WORKERS’ COMPENSATION ACT – MD. CODE (1991, 2016 REPL. VOL.), § 9-
736 LAB. & EMPL. ART. – CONTINUING POWERS AND JURISDICTION;
MODIFICATION OF PREVIOUS ORDERS AND AWARDS

Court of Appeals held that the Workers’ Compensation Commission had the authority to
reopen an injured employee’s award of permanent partial disability compensation and
retroactively adjust the rate of compensation therein because the request for such, which
was made within five years from the date of the employee’s last compensation payment,
was based on a mistake or error.

Court of Appeals held that Section 9-736(a) of the Labor and Employment Article, the
subsection which governs the readjustment of a rate of compensation in cases of
aggravation, diminution or termination of disability, does not limit or otherwise restrict the
jurisdiction of the Workers’ Compensation Commission to modify its previous findings,
orders or awards under Section 9-736(b), provided the modification sought is applied for
within five years after the date of the accident, the date of disablement or the last
compensation payment.

Court of Appeals held that claimant had not waived right to request a higher rate of
compensation by failure to appeal, seek judicial review pursuant to Section 9-737 of the
Labor and Employment Article, or failing to file a motion for rehearing pursuant to Section
9-726 of the Labor and Employment Article, where the modification had been applied for
within the statutory period of limitations.

Court of Appeals held that the claimant’s failure to strictly comply with the procedures of
the Workers’ Compensation Commission for submitting a modification application did not
defeat claimant’s ability to apply for relief.

Court of Appeals held that the claimant’s application for the correction of the rate of
compensation received from the permanent partial disability award did not impermissibly
prolong the statute of limitations because the application for modification had been filed
before the five-year period of limitations had expired.
Circuit Court for Montgomery County
Case No.: 423509V
Argued: April 5, 2019

                                                                                         IN THE COURT OF APPEALS
                                                                                              OF MARYLAND

                                                                                                     No. 67

                                                                                             September Term, 2018
                                                                                   ______________________________________

                                                                                                 PETER GANG

                                                                                                        v.

                                                                                    MONTGOMERY COUNTY, MARYLAND
                                                                                   ______________________________________

                                                                                        Barbera, C.J.,
                                                                                        Greene,
                                                                                        McDonald,
                                                                                        Watts,
                                                                                        Hotten,
                                                                                        Getty,
                                                                                        Battaglia, Lynne, A. (Senior Judge,
                                                                                        Specially Assigned),

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                             Opinion by Battaglia, J.
                                                                                   ______________________________________

                                                                                        Filed: June 24, 2019



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2019-06-24 13:47-04:00




Suzanne C. Johnson, Clerk
       In this worker’s compensation case, Officer Peter Gang, the Petitioner herein, was

injured while working as a correctional officer for Montgomery County, the Respondent

herein. We have been called upon to interpret Section 9-736 of the Labor and Employment

Article, Maryland Code (1991, 2016 Repl. Vol),1 and consider whether the Workers’

Compensation Commission is statutorily authorized to modify an order that provided

Officer Gang a compensation award for a permanent partial disability resulting from his

workplace injury, by retroactively adjusting the rate of compensation as a result of his

application within the five-year statutorily defined period of time. The Commission

adjusted the rate of compensation because, as a public safety employee, Officer Gang had

been entitled to a higher rate of compensation than that which he initially received, a fact

that is not in dispute.

       On judicial review, the Circuit Court for Montgomery County affirmed the decision

of the Commission, but the Court of Special Appeals reversed, holding that the

Commission was not statutorily authorized to retroactively modify Officer Gang’s rate of

compensation. Montgomery Cty. v. Gang, 239 Md. App. 321, 196 A.3d 533 (2018). For

the reasons that follow, we shall hold that the Commission may modify the compensation

award within five years from the date of the last compensation payment under Section 9-

736(b) of the Workers’ Compensation Act.



       1
         Unless otherwise indicated, all statutory references hereinafter are to the Workers’
Compensation Act (“Act”), Sections 9-101 through 9-1201 of the Labor and Employment
Article, Maryland Code (1991, 2016 Repl. Vol.). The Act is currently codified as Sections
9-101 through 9-1201 of the Labor and Employment Article, Maryland Code (1991, 2016
Repl. Vol, 2018 Supp.); we refer to the version relevant to the instant case.
      On September 17, 2011, Officer Peter Gang was injured while working as a

Montgomery County correctional officer and, subsequently, filed a claim with the

Workers’ Compensation Commission (“Commission”), seeking compensation.                      The

Commission held a hearing to determine the nature and extent of Officer Gang’s injury

under the Workers’ Compensation Act (“the Act”),2 and, thereafter, in May of 2012, issued


      2
      The pertinent provision which governs claims, Section 9-709 of the Labor and
Employment Article, applicable to Officer Gang’s claim and today, provides:

      (a) Filing claim – In general; authorization for release of relevant medical
      information. – (1) Except as provided in subsection (c) of this section, if a
      covered employee suffers an accidental personal injury, the covered
      employee, within 60 days after the date of the accidental personal injury,
      shall file with the Commission:
      (i) a claim application form; and
      (ii) if the covered employee was attended by a physician chosen by the
      covered employee, the report of the physician.
      (2)(i) A claim application form filed under paragraph (1) of this subsection
      shall include an authorization by the claimant for the release, to the claimant's
      attorney, the claimant's employer, and the insurer of the claimant's employer,
      or an agent of the claimant's attorney, the claimant's employer, or the insurer
      of the claimant's employer, of medical information that is relevant to:
      1. the member of the body that was injured, as indicated on the claim
      application form; and
      2. the description of how the accidental personal injury occurred, as indicated
      on the claim application form.
      (ii) An authorization under subparagraph (i) of this paragraph:
      1. includes the release of information relating to the history, findings, office
      and patient charts, files, examination and progress notes, and physical
      evidence;
      2. is effective for 1 year from the date the claim is filed; and
      3. does not restrict the redisclosure of medical information or written material
      relating to the authorization to a medical manager, health care professional,
      or certified rehabilitation practitioner.
                                                                        (continued . . .)



                                              2
an Award of Compensation, providing Officer Gang recompense “at the rate of $157.00,

payable weekly, beginning October 21, 2011, for a period of 70 weeks” based on a 14%

industrial loss of the use of his body, which was attributable to the accidental injury.

       Nearly four years later, Officer Gang filed a form entitled “Request for Document

Correction”3 with the Commission, seeking an adjustment of the 2012 award, alleging that


(continued . . .)
       (b) Failure to file claim. – (1) Unless excused by the Commission under
       paragraph (2) of this subsection, failure to file a claim in accordance with
       subsection (a) of this section bars a claim under this title.
       (2) The Commission may excuse a failure to file a claim in accordance with
       subsection (a) of this section if the Commission finds:
       (i) that the employer or its insurer has not been prejudiced by the failure to
       file the claim; or
       (ii) another sufficient reason.
       (3) Notwithstanding paragraphs (1) and (2) of this subsection, if a covered
       employee fails to file a claim within 2 years after the date of the accidental
       personal injury, the claim is completely barred.
       (c) Filing a claim – Ionizing radiation. – If a covered employee is disabled due to
       an accidental personal injury from ionizing radiation, the covered employee shall
       file a claim with the Commission within 2 years after:
       (1) the date of disablement; or
       (2) the date when the covered employee first knew that the disablement was
       due to ionizing radiation.
       (d) Estoppel or fraud. – (1) If it is established that a failure to file a claim in
       accordance with this section was caused by fraud or by facts and
       circumstances amounting to an estoppel, the covered employee shall file a
       claim with the Commission within 1 year after:
       (i) the date of the discovery of the fraud; or
       (ii) the date when the facts and circumstances that amount to estoppel ceased
       to operate.
       (2) Failure to file a claim in accordance with paragraph (1) of this subsection
       bars a claim under this title.
       3
        Code of Maryland Regulations (COMAR) 14.09.03.15B provides that the
“Request for Document Correction form may be used to correct an error when: (1) There
                                                                  (continued . . .)

                                              3
the rate of his compensation was incorrectly calculated, because he qualified as a “public

safety employee” under Section 9-628(a)(5) of the Labor and Employment Article,4 and as

such, was entitled to a greater rate of compensation.5 He also posited, in his Request for

Document Correction, that the Commission had the power to amend his previous award

because it possessed “continuing jurisdiction” over the previous order. The Commission

agreed, and issued an amended award retroactively changing Officer Gang’s rate of

compensation from $157.00 to $314.00 per week for seventy weeks beginning October 21,

2011.

        Montgomery County, however, filed a Request for a Rehearing on the matter with

the Commission, stating: “The County did not agree to this document correction and was

not asked for its agreement. Please rescind the revised order and reinstate the original order

as there was no agreement to the document correction. Moreover, the original order was


(continued . . .)
is an undisputed typographical error; or (2) All parties agree that the factual error is
undisputed.” Subsection C of the same COMAR provides that a “Request for Document
Correction form may not be used to: (1) Obtain reconsideration or rehearing of an issue;
(2) Correct a factual matter over which there is a dispute.”
        4
         Pursuant to Section 9-628(a)(5) of the Labor and Employment Article, the
definition of “public safety employee” includes “a Montgomery County deputy sheriff or
correctional officer.” Section 9-628(h) of the same Article provides:

        If a public safety employee is awarded compensation for less than 75 weeks,
        the employer or its insurer shall pay the public safety employee
        compensation at the rate set for an award of compensation for a period greater
        than or equal to 75 weeks but less than 250 weeks under § 9-629 of this
        subtitle.

        Both parties concede that Officer Gang should have been classified as a “public
        5

safety employee” at the time of his initial claim.
                                              4
issued on May 2, 2012, almost four years ago.” The Commission held a hearing on the

matter, and after hearing arguments, affirmed the Order which increased the rate of

compensation for Officer Gang’s permanent partial disability award from $157.00 to

$314.00 a week, beginning October 21, 2011, for a period of seventy weeks based on his

status as a “public safety employee” at the time of his injury. At the hearing, the

Commissioner stated that he believed the Commission had the jurisdiction to correct an

error such as this, particularly if it was a mistake made by the Commission of which none

of the parties was aware.

       Montgomery County filed a Petition for Judicial Review in the Circuit Court for

Montgomery County. The Circuit Court held a hearing on the matter, and by order,

affirmed the decision of the Commission, reasoning that the Act “provides the Commission

with broad authority to make any changes that it believes are justified within five years

from the latter of the date of the accident, the date of disablement or the last compensation

payment, without the occurrence of” an aggravation, diminution or termination of

disability.

       Montgomery County appealed the decision of the Circuit Court to the Court of

Special Appeals, and in a reported opinion,6 our intermediate appellate court reversed the

decision of the Circuit Court, holding that the Commission erred in retroactively modifying

Officer Gang’s workers’ compensation award. Montgomery Cty v. Gang, 239 Md. App.
6
         The opinion of the Court of Special Appeals was originally filed as an unreported
decision on August 9, 2018, but at the request of Montgomery County, was later re-filed
as reported on November 8, 2018.

                                             5
321, 196 A.3d 533 (2018). The Court first noted that “although the revisory power of the

Commission under § 9-736 is broad, it is not unlimited[,]” id. at 329, 196 A.3d at 538

(quoting Sealy Furniture of Maryland v. Miller, 356 Md. 462, 468, 740 A.2d 594 (1999)),

and concluded that the Act in fact limited the Commission’s ability to reopen a claim and

modify an award to situations in which the award was “based on a legal mistake in light of

case law,” id. at 330–32, 196 A.3d at 539 (citing Subsequent Injury Fund v. Baker, 40 Md.

App. 339, 392 A.2d 94 (1978)), or based on a “statutory revision,” Gang, 239 Md. App. at

331–32, 196 A.3d at 539 (citing Waters v. Pleasant Manor Nursing Home, 127 Md. App.
587, 736 A.2d 358 (1999), aff’d, 361 Md. 82, 760 A.2d 663 (2000)). It also concluded that

the Commission may have the power to correct the rate of compensation prospectively but

not retrospectively. Gang, 239 Md. App. at 332–33, 196 A.3d at 540.

       The Court also rejected Officer Gang’s argument that the Commission was “merely

‘correcting a clerical error’” because the 2012 order constituted a final award and “[n]o

action was taken by [Officer Gang] to appeal or have the Commission reconsider its

decision.” Id. at 333, 196 A.3d at 540. Thus, “under the circumstances of this case,” the

Court posited, “four years after the final award, the Commission’s authority was limited to

readjustment of a future rate of compensation upon a worsening or diminution of

condition.” Id. Finally, the intermediate appellate court noted that the Commission’s

actions “impermissibly extended the five-year time limit [in which to file for a

modification], and thus, exceeded its statutory authority.” Id. at 333–34, 196 A.3d at 540–

41 (citing Seal v. Giant Food, Inc., 116 Md. App. 87, 96, 695 A.2d 597 (1997)).



                                            6
      Officer Gang then filed a petition for certiorari, which we granted, Gang v.

Montgomery County, 462 Md. 554, 201 A.3d 1227 (2019), to consider various questions,

all of which we have rephrased and abbreviated into one7:



      7
          Officer Gang presented us with the following questions:

      1. Did the Court of Special Appeals err in finding that the language in § 9-
      736(b) of the Labor and Employment Article of the Maryland Code does not
      permit the Commission to revise its own Order within the statutorily
      promulgated five (5) year period, given that: (1) the modification was granted
      under the Commission’s expressly provided power under § 9-736(b) to
      correct a prior Order in the interest of justice; (2) the modification
      was requested prior to the five (5) year period running; and (3) both the Court
      of Special Appeals in the past, and this Court recently in Labonte, have ruled
      that the Commission indeed has such revisionary powers?

      2. Whether the Court of Special Appeals erred in overturning the
      Commission and the Circuit Court in holding that the Commission had
      improperly utilized its statutory revisory power considering that both parties
      agreed on the record that the prior Order regarding the rate of benefits for
      Officer Gang was an error of law and that our appellate courts have
      repeatedly ruled that the Commission, like a trial court, has broad powers to
      revise mistakes or errors of law during the prescribed period of time set out
      in the Rules or in the Workers’ Compensation Act?

      3. Did the Court of Special Appeals err in finding that subsection (a) of § 9-
      736, which deals with re-openings for “aggravation, diminution, or
      termination,” should be read to constrict the revisionary powers of the
      Commission to “modify” a prior Order under subsection (b), given that the
      instant case did not involve a reopening for “aggravation, diminution or
      termination” under subsection (a) but, rather, dealt with a “Modification”
      under subsection (b)?

      4. Should this Court veer away from the long-standing Maryland state, as
      well as Federal, principle that an administrative agency, particularly one that
      was created to administer social legislation such as the Maryland Workers’
      Compensation Commission, be given deference in interpreting sections of its
      own statute?

                                             7
       Does the Workers’ Compensation Commission have the authority to reopen
       a claim and retroactively readjust a rate of compensation within five years
       from the date of the last compensation payment when it finds that, based on
       a mistake or error, the injured employee received a lower rate of
       compensation than that to which he was otherwise entitled?

For the reasons that follow, we shall hold that the Commission had the authority to reopen

Officer Gang’s award of permanent partial disability compensation and retroactively adjust

his rate of compensation because his request for such, which was made within five years

from the date of his last compensation, was based on a mistake or error.

                                       DISCUSSION

       The Maryland Workers’ Compensation Act was enacted by Chapter 800 of the

Maryland Laws of 1914. The purpose of the Act is “‘to protect workers and their families

from hardships inflicted by work-related injuries by providing workers with compensation

for loss of earning capacity resulting from accidental injury arising out of and in the course

of employment.’” Roberts v. Montgomery Cty., 436 Md. 591, 603, 84 A.3d 87, 95 (2014)

(quoting Johnson v. Mayor & City Council of Baltimore, 430 Md. 368, 377, 61 A.3d 33,

38 (2013) (internal citations omitted)). Employers also are the beneficiary of the Act

because they no longer have to face the spectre of suits and inconsistent verdicts. Polomski

v. Mayor & City Council of Baltimore, 344 Md. 70, 76–77, 684 A.3d 1338, 1341 (1996)

(“[T]he Act also recognizes the need to protect employers from the unpredictable nature

and expense of litigation” and relieves them “from the vagaries of tort liability.” (citations

omitted)).

       The Act is remedial in nature and “should be construed as liberally in favor of

injured employees as its provisions will permit in order to effectuate its benevolent

                                              8
purposes. Any uncertainty in the law should be resolved in favor of the claimant.”

Stachowski v. Sysco Food Services of Baltimore, Inc., 402 Md. 506, 513, 937 A.2d 195,

199 (2007) (quoting Design Kitchen v. Lagos, 388 Md. 718, 724, 882 A.2d 817, 821 (2005)

(internal citation omitted)); see also Roberts, 436 Md. at 603, 84 A.3d at 95; Montgomery

Cty. v. Deibler, 423 Md. 54, 61, 31 A.3d 191, 195 (2011). Furthermore, in light of the

Act’s benevolent and remedial nature, the statutory scheme also evinces an intent to treat

“public safety employees” differently by awarding them a higher rate of compensation

where so provided. Section 9-628 of the Labor and Employment Article.

       The Act is intended “to give prompt relief to injured workmen, and it created the

Commission to administer the law.” Egeberg v. Maryland Steel Products Co., 190 Md.
374, 379, 58 A.2d 684, 685–86 (1948); see also Temporary Staffing, Inc. v. J.J. Haines &

Co., Inc., 362 Md. 388, 398, 765 A.2d 602, 607 (2001). “Many sections of the law seem

to demonstrate what is otherwise notorious,” that the Commission “is the body to which

decision upon claims is principally committed.” Temporary Staffing, Inc., 362 Md. at 399–

400, 765 A.3d at 608 (quoting Hathcock v. Loftin, 179 Md. 676, 678, 22 A.2d 479, 480

(1941)). The General Assembly established the Commission “and provided it with the

power to carry out the intent of the Act[,]” such that its “jurisdiction includes the authority

to approve claims, reopen cases, make determinations on employment relationships,

determine liability of employers, award lump sum payments, approve settlements, award

fees for legal services, funeral expenses, and medical services.” Temporary Staffing, Inc.,

362 Md. at 400, 765 A.3d at 608. Given the Commission’s breadth of authority and

discretion, we recognize its “expertise in the field of workers’ compensation and

                                              9
consequently grant a degree of deference to the Commission’s interpretation” of the

statutes which it administers. Pro-Football, Inc. v. McCants, 428 Md. 270, 283, 51 A.3d
586, 593 (2012) (citing Motor Vehicle Admin. v. Carpenter, 424 Md. 401, 413, 36 A.3d
439, 446 (2012)).

       The particular statutory provisions of the Act upon which the instant dispute centers

are contained in Section 9-736 of the Labor and Employment Article, which in pertinent

part, provides:

       (a) Readjustment of rate of compensation. – If aggravation, diminution, or
       termination of disability takes place or is discovered after the rate of
       compensation is set or compensation is terminated, the Commission, on the
       application of any party in interest or on its own motion, may:
       (1) readjust for future application the rate of compensation; or
       (2) if appropriate, terminate the payments.

       (b) Continuing powers and jurisdiction; modification. – (1) The Commission
       has continuing powers and jurisdiction over each claim under this title.
       (2) Subject to paragraph (3) of this subsection, the Commission may modify
       any finding or order as the Commission considers justified.
       (3) Except as provided in subsection (c) of this section, the Commission may
       not modify an award unless the modification is applied for within 5 years
       after the latter of:
       (i) the date of the accident;
       (ii) the date of disablement; or
       (iii) the last compensation payment.

Section 9-736(b), however, is the gravamen of the dispute between the parties and it is to

our jurisprudence regarding the breadth of this provision that we now turn.

       In Electrical General Corp. v. Labonte, 454 Md. 113, 164 A.3d 157 (2017), we

recently noted that, under Section 9-736(b), “the Commission is not bound to follow its

previous awards and orders; to the contrary, the Commission has the express authority to

modify the same.”      Id. at 143, 164 A.3d at 175.       In that case, Section 9-736(b)

                                            10
“unequivocally” supported our holding that, “where the Commission has determined an

employee’s permanent partial disability and apportioned between an accidental personal

injury[8] and a subsequent intervening injury, if the employee’s condition worsens, the

Commission is not precluded from awarding workers’ compensation due to the accidental

personal injury.” Id.

       LaBonte, who incurred a back injury while working as an electrician, filed a claim

with the Commission seeking temporary total disability benefits and temporary partial

disability benefits, both of which the Commission subsequently awarded.            He was

subsequently injured outside of his workplace in an unrelated matter, but nonetheless, filed

a claim with the Commission seeking additional temporary total disability benefits, which

the Commission, by order, denied. Following that denial, LaBonte filed Issues9 with the

Commission seeking permanent partial disability benefits, which the Commission

awarded, finding that his disability was partly due to his work-related injury and partially

due to “pre-existing and subsequent conditions[.]” Id. at 119–20, 164 A.3d at 161.

       Within years, LaBonte filed a Petition to Reopen, alleging that his back condition

had worsened and seeking additional permanent partial disability benefits.             The


       8
        Section 9-101(b) of the Labor and Employment Article defines “accidental
personal injury” as an “accidental injury that arises out of and in the course of
employment.”
       9
         “After [a] claim [for workers’ compensation] has commenced, any party may raise
an issue by filing [ ] issues[.]” Md. Code Regs. (COMAR) 14.09.03.02B. “The issues that
a party may raise by filing Issues include ‘[w]hether the employee is entitled to temporary
partial and temporary total disability benefits’ and ‘[t]he nature and extent of a permanent
disability to specified body parts[.]’” Electrical General Corp. v. Labonte, 454 Md. 113,
119 n. 1, 164 A.3d 157, 161 n. 1 (2017)
                                            11
Commission granted the petition but denied his request for more benefits, finding that there

“had not been a worsening of LaBonte’s back condition that was causally related to his”

work-related injury “because the Commission’s previous Order and Award of

Compensation had established a ‘subsequent intervening event’ that broke the ‘causal

nexus’” between the work-place injury and his pre-existing condition. Id. at 120, 164 A.3d

at 161–62. A jury in the Circuit Court, after LaBonte filed a petition for judicial review,

found that his worsening back condition was a result of his work-related injury. The Court

of Special Appeals affirmed, as did we. As a part of our analysis, we explained that nothing

in the Commission’s prior orders precluded the Commission from “determining at a later

date how much, if any, a worsening of LaBonte’s back condition was due to his accidental

personal injury.” Id. at 143, 164 A.3d at 175. We emphasized that Section 9-736(b)(2)

provided the Commission with the wide discretion “to modify its previous finding of the

proportion of LaBonte’s back condition that was due to his accidental personal injury.” Id.

       Labonte was not the first of our cases in which we recognized the wide breadth of

the Commission’s authority to modify its previous findings or orders.          In Potomac

Abatement, Inc. v. Sanchez, 424 Md. 701, 37 A.3d 972 (2012), we were asked whether the

Commission retained jurisdiction over an employee’s claim, under Section 9-736(b), to

consider the employee’s additional requests for relief while a previous order involving the

same claim was on judicial review. We held that the Commission retained continuing

jurisdiction to consider the claimant’s new requests for temporary total disability benefits

and vocational rehabilitation services even though a prior order of the Commission with

regards to the claimant’s permanent partial disability award was pending on judicial

                                            12
review. We reasoned that “[w]hether the Commission can hear new benefits requests

pending appeal, and if so, when, affects claimants’ ability to receive proper, prompt

treatment and compensation during the often long and complex healing process.” Id. at

710, 37 A.3d at 977. In the context of that case, we concluded that Sanchez, the injured

employee/claimant, “should be entitled to a hearing on his new issues under Section 9-

736(b), so long as no ‘evidence was offered’ or ‘decision made’ on those issues at the

previously appealed hearings.” Id. at 725, 37 A.3d at 986 (citing Pressman v. State

Accident Fund, 246 Md. 406, 415–16, 228 A.2d 443, 449 (1967)).10




      10
          Additionally, in Pressman v. State Accident Fund, 246 Md. 406, 228 A.2d 443
(1967), we were asked to interpret Section 9-736(b)’s predecessor, Section 40(c) of Article
101, Maryland Code (1957). In Pressman, the claimant filed an issue with the Commission
as to whether the defendant was the insurer while the Commission’s decision as to whether
a certain party had been the claimant’s employer was pending on judicial review. We held
that the Commission had the power “to adjudicate the status” of the employer as “insured
or uninsured” pursuant to the Commission’s continuing jurisdiction, particularly because
the Commission had “not dealt with or embraced within a decision on the other aspects
which had been appealed.” Id. at 416, 228 A.2d at 449 (citing Plater v. Kane Warehouse,
241 Md. 462, 466, 217 A.2d 101 (1966); Union Mining Co. v. Del Signora, 191 Md. 55,
61, 59 A.2d 771 (1948) (“After the Commission made the award in this case, and no appeal
was taken therefrom, it retained jurisdiction over the matter, because section 66[, Section
9-736(b)’s predecessor,] provides that thereafter its jurisdiction was continuing.”)). The
issue raised before the Commission during the pendency of the judicial review was “in
furtherance of its duties under the law with respect to matters” which were “independent
and distinct from the issues on appeal,” and as such, came within the Commission’s
exclusive jurisdiction. Pressman, 246 Md. at 416, 228 A.2d at 449 (quoting State v.
Industrial Commission, 165 N.E.2d 211, 216 (Ohio Ct. App. 1960)). See also Dyson v.
Pen Mar Co., 195 Md. 107, 73 A.2d 4 (1950) (holding that, pursuant to the statutory
predecessor of Section 9-736(b), the Commission had jurisdiction to consider claimant’s
request which sought to set aside a settlement agreement that had already been approved
by the Commission, on the ground of mutual mistake under which the parties acted).


                                            13
       As far back as 1936, we, in Stevenson v. Hill, 170 Md. 676, 185 A. 551 (1936),

considered the breadth of the Commission’s ability to modify its previous orders. In

Stevenson, the wife of a deceased employee filed a claim seeking survivor benefits under

the Workmen’s Compensation Code as a result of her husband’s accidental work-related

death. The State Industrial Accident Commission11 awarded her compensation, but she

later requested a rehearing in the case, contending that the rate of compensation set forth

in her award should have been greater: “I think the award is too small, as I am satisfied the

earnings of my husband were greater than those given consideration in my claim. . . . I can

show your Commission that the award should be increased[.]” Id. at 678, 185 A. at 552.

The employer sought to dismiss the wife’s claim, contending the Commission correctly

calculated the employee’s average weekly wage and that the wife was precluded from

seeking modification, since she “took no appeal to the Circuit Court . . . within the period

of thirty days as provided by law[.]” Id. at 678–79, 185 A. at 552. The Commission denied

the employer’s motion to dismiss, received evidence on the matter and ultimately

concluded that the employee’s average weekly wage was as the wife represented, but

nonetheless, found that the wage was insufficient to support an increase in the rate of

compensation.

       Both the employer and the wife-claimant sought judicial review in the Circuit Court.

The employer filed a motion to dismiss, which the Circuit Court granted on the basis that


       11
          The Workers’ Compensation Commission was formerly known as the State
Industrial Accident Commission. Chapter 584 of the Maryland Laws of 1957 changed the
name to the Workmen’s Compensation Commission, which then became the Workers’
Compensation Commission in 1991. 1991 Md. Laws, Chap. 8.
                                             14
the Commission was not authorized to reopen a case in which it had already issued a final

order. When we were asked to review the decision, the wife argued that the Commission

was authorized to re-open the claim based on an error in the calculation of her husband’s

average weekly rate, while the employer argued that the Commission was not authorized

to re-open the claim because Section 43, the predecessor to Section 9-736(a), limited

Section 54, the predecessor to Section 9-736(b). We agreed with the wife.

       In holding that the Commission possessed the authority to reopen its previous order,

we distinguished the Commission’s power under Section 54 and Section 43 of Article 101,

stating that:

       If the power to reopen cases was intended to be confined to those in which
       the disability had become aggravated, diminished, or terminated, the
       limitation of time as to the exercise of the power could readily have been
       included in section 43, and the enactment of section 54 would have been
       superfluous. In our opinion section 54 was intended to have a broader effect
       than section 43 in the scope of the authority granted to the commission to
       reopen cases under circumstances justifying such actions. Therefore, we are
       unable to agree with the view that the reopening and modifying order of the
       commission in the present case was beyond its legitimate power.

Id. at 684, 185 A. at 555. We held that the two statutory provisions were wholly

independent of one another and that Section 54 was not restricted by the language of

Section 43, as both sections embodied separate considerations, thereby reversing the

decision of the Circuit Court and remanding the case to consider the claimant’s argument

as to why she should receive a higher rate of compensation. We were clear that the

Commission had the “legitimate power” to reconsider the rate of compensation set forth in

a prior order even where there was no aggravation or diminution of disability, pursuant to

its continuing jurisdiction.

                                            15
       The Stevenson case itself supports the conclusion herein that the Commission has

continuing jurisdiction to reopen Officer Gang’s case to correct an error of law as long as

the application for the modification was filed within five years, as it was. Certainly,

Stevenson’s progeny in this Court and the Court of Special Appeals12 also supports the


       12
           In Subsequent Injury Fund v. Baker, 40 Md. App. 339, 392 A.2d 94 (1978), the
Court of Special Appeals held that the predecessor of Section 9-736(b) permitted the
Commission to consider legal issues not previously raised before it. In Baker, the
employee fractured his right arm at work and, while receiving treatment, discovered that
he had a form of bone cancer which pre-dated the workplace injury. Id. at 340, 392 A.2d
at 95. The Commission found Baker “permanently and totally” disabled, awarding him
$45,000 in compensation. Id. On judicial review, however, the Circuit Court remanded
the matter to the Commission to reconsider the amount awarded. Id. at 340–41, 392 A.3d
at 95–96. The Subsequent Injury Fund (“Fund”), who had been impleaded during the
original Commission hearing, but took no part in the judicial review, filed new issues and
requested that the Commission modify its prior award against it. Id. at 340–41, 392 A.2d
at 95–96. The Commission eliminated the amount due to Baker by the Fund and Baker
filed a petition for judicial review, where the trial judge reinstated and increased the amount
the Fund owed him. Id. at 341, 392 A.2d at 96. The court reasoned that because the Fund
did not take issue with the Commission’s initial order, “that order was Res judicata and the
Commission exceeded its authority on remand by reopening the case and hearing issues
that were previously determined.” Id.
        The Court of Special Appeals disagreed and explained that the Workers’
Compensation Act “not only gives the Commission continuing jurisdiction over each case,
it also invests the Commission with blanket power to make such changes as in its opinion
may be justified.” Id. at 345–46, 392 A.2d at 98 (citations omitted). The Court noted that
nothing in the statutory language “limits . . . the re-opening of a case to instances where
there is a change of facts or newly discovered evidence. Nor does the statute preclude the
Commission from re-opening a case in which it has mistakenly interpreted the law.” Id. at
346, 392 A.2d at 98. See also Waters v. Pleasant Manor Nursing Home, 127 Md. App.
587, 736 A.2d 358 (1998), aff’d, 361 Md. 82 (2000) (holding that Section 9-736(b)
permitted the Commission to reopen a case in which it had mistakenly interpreted and
misapplied the law resulting from a statutory amendment); Frederick County Board of
Commissioners v. Sautter, 123 Md. App. 440, 449, 718 A.2d 685, 689–90 (1998) (stating
that subsection (b) “is not merely descriptive of the Commission’s power to modify awards
under” subsection (a); “[i]nstead, it is a separate and distinct source of the Commission’s
power to modify its own orders. . . . [S]ubsection (b), or its statutory predecessor, has been
used by the Commission to revisit issues already decided by it.” (internal citations
omitted)).
                                              16
ability of the Workers’ Compensation Commission to correct its own errors of law within

the time of limitations of Section 9-736(b).

       We differ in this regard in the instant case with the Court of Special Appeals in its

interpretation of the case law involving Section 9-736(b), because our brethren regarded

the present issue as incapable of being addressed under the Commission’s continuing

jurisdiction rather than being enveloped within the breadth of Section 9-736(b), as we do

here. The Court of Special Appeals held that the Commission’s authority under Section 9-

736(b) was limited to circumstances under which an order was entered based on a mistake,

in light of recent case law, Baker, supra, 40 Md. App. 339, 392 A.2d 94, based on a

statutory amendment, Waters, supra, 127 Md. App. 587, 736 A.2d 358, and the ability to

prospectively change the rate of compensation based on a similar error.            Such an

interpretation is not consistent with our jurisprudence, especially our recent holding in

Labonte, supra, 454 Md. 113, 164 A.3d 157, as well as that of Sanchez, supra, 424 Md.
701, 37 A.3d 972, Pressman, supra, 246 Md. 406, 228 A.2d 443 and Stevenson, supra, 170
Md. 676, 185 A. 551.

       Montgomery County, however, posits that any reliance on Stevenson, or other cases

which predate the codification of Section 9-736(b), is misplaced because Section 9-736(b)

is now in the same section as Section 9-736(a), so that subsection (a) specifically limits

subsection (b) to the prospective application of a change in the rate of compensation in

cases of aggravation, diminution, or termination of disability. Montgomery County’s

interpretation of the legislative history, however, is without basis.



                                               17
       The predecessors to subsections (a) and (b) both were enacted in 1914 but placed in

different sections of Article 101 of the Maryland Code. 1914 Maryland Laws, Chapter 800

(codified at Md. Code (1914), Art. 101). At the time of its enactment, Section 43 of Article

101, the statutory predecessor of Section 9-736(a), in pertinent part, provided:

       If aggravation, diminution or termination of disability takes place or be
       discovered after the rate of compensation shall have been established or
       compensation terminated in any case, the Commission may, upon the
       application of any party in interest or upon its own motion, readjust for future
       application the rate of compensation in accordance with rules in this Section
       provided, or in a proper case, terminate the payments.

(1914). In 1914, Section 54 of Article 101, the statutory predecessor of Section 9-736(b),

provided: “The powers and jurisdiction of the Commission over each case shall be

continuing and it may from time to time make such modifications or change with respect

to former findings or orders with respect thereto as in its opinion may be justified.” (1914).

       In the following years, although the sections moved around,13 the language of the

two sections remained essentially the same as the originals, except that which is now


       13
         In 1939, Section 43 was moved to Section 55, and Section 54 was moved to
Section 66, of Article 101. In its 1939 iteration, Section 66 of Article 101 was accompanied
by an annotation which read:

       The powers conferred on the Commission to make modifications or changes
       in former orders not limited by Sec. 55, but refusal to reopen case for
       reconsideration of question previously determined is not appealable.
       Stevenson v. Hill, 170 Md. 676.

The annotation, with few non-substantive edits, has consistently appeared with each
iteration of the Maryland Code and now appears under the section entitled “III
REOPENING CASE, Extent of power to reopen cases.” Md. Code (1991, 2016 Repl.
Vol.), § 9-736 of the Labor and Employment Article. See Kingsely v. Makay, 253 Md. 24,
27, 251 A.2d 585, 587 (1969) (looking to a section of the Maryland Code “and the cases
cited in the annotation thereto[,]” for authoritative support).
                                             18
subsection (b) was amended on a number of occasions to add a statutory limitations period.

In 1931, the law mandated that a party seeking modification file within one year following

the final award of compensation, 1931 Maryland Laws, Chapter 342, then increasing the

time to file to three years from the last payment of compensation, 1935 Maryland Laws,

Chapter 236, and then again in 1969, to five years. 1969 Maryland Laws, Chapter 116.

See Stachowski, supra, 402 Md. at 514–15, 937 A.2d at 199–200 (stating that “[i]n the

original act, the Commission’s power to modify an award was unrestricted.”).

       Until 1957, both provisions remained in separate sections of Article 101 until a code

revision consolidated the two provisions under Section 40. 1957 Maryland Laws, Chapter

814 (H.B. 927). The predecessor to Section 9-736(a), Section 55, became Section 40(b),

and the predecessor to Section 9-736(b), Section 66, became Section 40(c). As indicated

in House Bill 927’s preamble, the recodification was intended to implement a “general

revision of the Workmen’s Compensation law” and would reconsolidate the pertinent

sections under one. This general purpose was made clear in a report published by the

“Commission to Study Maryland Workmen’s Compensation Laws and the Operation of

The State Industrial Accident Commission” (“Study Commission”). In 1957, the Study

Commission submitted a report to then-Governor Theodore McKeldin and the General

Assembly, recommending that portions of the Act be repealed, replaced and consolidated.

The Study Commission recommended that a portion of Article 101 be revised by creating

one section to “include all provisions of law relating to the power and authority of the

Commission with respect to hearings, orders and its continuing jurisdiction with respect to

the same.”    Second Report to The Commission to Study Maryland’s Workmen’s

                                            19
Compensation Laws and the Operation of The State Industrial Accident Commission, p.

15. The amendment proposed by the Study Commission was adopted and codified as

Section 40 of Article 101. The statutory language of Section 40(b) and (c) did not alter or

otherwise deviate from the language that existed in the sections prior to the 1957 code

revision.

       Because the Legislature did not indicate, in its 1957 code revision of the Workers’

Compensation Act, an intent to alter the previous meaning of the two sections when it

repealed and re-enacted them within Section 40 of Article 101, Maryland Code (1957), we

adhere to the presumption that changes as a result of a code revision “are presumed to be

for the purpose of clarity rather than for a change in meaning.” Blevins v. Baltimore Cty.,

352 Md. 620, 642, 724 A.2d 22, 32–33 (1999) (quoting Bureau of Mines v. George’s Creek,

272 Md. 143, 155, 321 A.2d 748, 754 (1974) (internal citation omitted)); see also Smith v.

Wakefield. LP, 462 Md. 713, 726–27, 202 A.3d 1240, 1248 (2019).

       In 1991, the consolidated section, renumbered again in light of a code revision,

became Section 9-736 of the Labor and Employment Article. 1991 Maryland Laws,

Chapter 8, Section 2. The Revisor’s Note indicates that the recodification is “new language

derived without substantive change from former Art. 101, §40(b) through (d).” Again, as

a result of code revision, each section retained its independent meaning as emphasized in

Stevenson v. Hill.

       With respect to Montgomery County’s argument that a worker’s compensation

award can only be modified prospectively, because Section 9-736(a) permits only the

prospective adjustment of the rate of compensation in cases of aggravation, diminution or

                                            20
termination of disability, we again emphasize that Section 9-736(a) does not limit Section

9-736(b) to prospective modification.        Certainly, the ability to modify under the

Commission’s continuing power and jurisdiction would be a nullity, indeed, were it to be

limited to prospective relief when the only relief to be had is retrospective, as here, when

the final payment already has been made. We have found no bases in the statute nor in our

cases to limit the breadth of Section 9-736(b) to only prospective application. See Sealy

Furniture of Maryland v. Miller, 356 Md. 462, 740 A.2d 594 (1999)14; Jung v. Southland

Corp., 351 Md. 165, 717 A.2d 387 (1998).15


       14
          In Sealy Furniture of Maryland v. Miller, 356 Md. 462, 740 A.2d 594 (1999), we
held that, where the claimant was unaware that she was receiving benefits to which she
was not entitled, the Commission lacked the statutory basis to credit an overpayment of
temporary total disability benefits against a subsequent award of permanent partial
disability benefits. In so holding, we noted that “although the revisory power of the
Commission under § 9-736 is broad, it is not unlimited.” Id. at 468, 740 A.2d at 597. We
based our holding on the fact that our jurisprudence expressly provided that “when an
overpayment arises from the payment of benefits pending judicial review, the employer is
not entitled to recover any part of that payment, either directly from the employee or in the
form of a credit against a continuing obligation to pay benefits.” Id. at 467, 740 A.2d at
597.
       15
           In Jung v. Southland Corp., 351 Md. 165, 717 A.2d 387 (1998), we held that the
Commission could not, pursuant to Section 9-736(b), reopen a temporary total disability
claim, to recalculate a claimant’s average weekly wage to reflect his then current wages,
which had increased between the time of his return to work and the recurrence of the
disability. In so holding, we noted that the Commission could not “trump or disregard
other Legislative directives, reflected in other statutory provisions, which are not, by their
terms, limited or otherwise made subject to [the Commission’s power under Section 9-
736(b).]” Id. at 175, 717 A.2d at 392. Our holding was premised on the conclusion that
other statutory provisions contained in the Act tied “average weekly wage” to the date of
the accidental personal injury, not on the claimant’s current wage. As such, the
Commission could not obfuscate limitations expressly set out in the Act by exercising its
continuing jurisdiction where it deemed justified.


                                             21
       Montgomery County next posits that Officer Gang waived his right to request the

higher rate of compensation by his failure to appeal, seek judicial review16 or by failing to

file a motion for a rehearing pursuant to Section 9-726 of the Labor and Employment

Article,17 which requires that a motion for a rehearing be filed within fifteen days from the


       16
            Section 9-737 of the Labor and Employment Article provides:

       An employer, covered employee, dependent of a covered employee, or any
       other interested person aggrieved by a decision of the Commission, including
       the Subsequent Injury Fund and the Uninsured Employers' Fund, may appeal
       from the decision of the Commission provided the appeal is filed within 30
       days after the date of the mailing of the Commission's order by:
       (1) filing a petition for judicial review in accordance with Title 7 of the
       Maryland Rules;
       (2) attaching to or including in the petition a certificate of service verifying
       that on the date of the filing a copy of the petition has been sent by first-class
       mail to the Commission and to each other party of record; and
       (3) on the date of the filing, serving copies of the petition by first-class mail
       on the Commission and each other party of record.
       17
            Section 9-726 of the Labor and Employment Article provides:

       (a) Filing of motion. – Within 15 days after the date of a decision by the
       Commission, a party may file with the Commission a written motion for a
       rehearing.
       (b) Content. – A motion filed under subsection (a) of this section shall state
       the grounds for the motion.
       (c) Motion not a stay. – A motion for rehearing does not stay:
       (1) the decision of the Commission; or
       (2) the right of another party to appeal from the decision.
       (d) Decision on motion. – (1) Even if an appeal by another party is pending,
       the Commission promptly shall rule on a motion for rehearing.
       (2) The Commission may decide a motion for rehearing without granting a
       hearing on the motion.
       (3) The Commission may grant a motion for rehearing only on grounds of
       error of law or newly discovered evidence.
                                                                      (continued . . .)


                                              22
date of the Commission decision and “on grounds of error of law or newly discovered

evidence.” Montgomery County, however, fails to cite any authority in support of its

argument that the breadth of the Commission’s continuing jurisdiction is defeated by a

party’s failure to act. Rather, in Stevenson, supra, 170 Md. 676, 185 A. 551, we affirmed

the Commission’s re-opening of a claim despite the fact that the claimant had failed to

petition for judicial review in the Circuit Court within thirty days of the Commission’s

decision, reasoning that the Commission was permitted to act based on its continuing


(continued . . .)
       (e) Holding rehearing. – If the Commission grants a motion for rehearing,
       the Commission promptly shall hold the rehearing and pass an appropriate
       order, even if an appeal by another party is pending.
       (f) Effect on time for taking appeal. – If a party files a motion for a rehearing
       in accordance with subsection (a) of this section, the time within which an
       appeal may be taken from the decision starts on:
       (1) the date on which the Commission mails notice of the denial of the motion
       for a rehearing; or
       (2) if the Commission grants the motion for rehearing, the date on which the
       Commission mails notice of an order under subsection (e) of this section.
       (g) Notification by mail. – (1) If the Commission denies a motion for a
       rehearing, the Commission shall send a copy of the denial by first-class mail
       to each party's attorney of record or, if the party is unrepresented, to the party.
       (2) If the Commission grants a motion for a rehearing, the Commission shall
       send a copy of the order issued in accordance with subsection (e) of this
       section, by first-class mail to each party's attorney of record or, if the party is
       unrepresented, to the party.
       (h) Determination of questions on appeal. – (1) If a court hears an appeal
       from the decision before the Commission rules on a motion for a rehearing
       under subsection (d) of this section or passes an order under subsection (e)
       of this section, the court shall determine each question of fact or law,
       including a question that is still before the Commission.
       (2) If a court hears an appeal after the Commission rules on a motion for a
       rehearing under subsection (d) of this section, the court shall determine each
       question of fact or law that arises under the original order and any later order
       that the Commission passes under subsection (e) of this section.

                                               23
jurisdiction. See also Charles Freeland & Sons, Inc. v. Couplin, 211 Md. 160, 126 A.2d
606 (1956) (holding that the Commission could reopen a case more than fifteen months

after its original decision denying a claim, thereby allowing the claimant to petition for

judicial review from the second rejection of her claim more than fifteen months after she

had lost that right from the Commission’s first rejection).

       Montgomery County, moreover, contends that Officer Gang failed to file a form

entitled “Motion for Modification” in addition to filing the “Issue” to be resolved pursuant

to Code of Maryland Regulations 14.09.03.13B, so that his request for modification was

not appropriate to join the controversy. Relying on McLaughlin v. Gill Simpson Elec., 206
Md. App. 242, 47 A.3d 1074 (2012), the County argues that the Commission is given wide

discretion in promulgating regulations “to govern the procedures of the Commission” and

to “determine the nature and the form of an application for benefits or compensation,”

Section 9-701 of the Labor and Employment Article, so that a claimant’s failure to strictly

adhere to the Commission’s procedures must result in a denial of the relief sought. In

McLaughlin, however, the claimant’s “Petition to Reopen for Worsening of Condition”

was barred by the statute of limitations in Section 9-736(b), because more than five years

had transpired between the last payment of compensation and the application for

modification. In the instant case, however, Officer Gang had filed this Request for

Document Correction within five years of the last payment of compensation in accordance

with Section 9-736(b)(3) of the Labor and Employment Article.

       Montgomery County, finally, relies on Vest v. Giant Food Stores, Inc., 329 Md. 461,

620 A.2d 340 (1993) and posits that by doing what we do now, we convert the five-year

                                             24
statute of limitations to nine years. In Vest, however, the limitations period had clearly run,

as over five years had transpired between the claimant’s last payment of compensation and

the date in which he petitioned the Commission for modification. In the present case,

Officer Gang had applied for the correction before the statutory five-year period expired.

                                      CONCLUSION

       In conclusion, then, we reverse the judgment of the Court of Special Appeals and

hold that the Commission properly exercised its continuing jurisdiction to retroactively

correct the rate of compensation in Officer Gang’s award for permanent partial disability

based on an error of law for which there had been application prior to the expiration of the

five-year period of limitations.



                                           JUDGMENT OF THE COURT OF
                                           SPECIAL APPEALS REVERSED; CASE
                                           REMANDED TO THAT COURT WITH
                                           DIRECTIONS    TO    AFFIRM THE
                                           JUDGMENT OF THE CIRCUIT COURT.
                                           COSTS IN THIS COURT AND THE
                                           COURT OF SPECIAL APPEALS TO BE
                                           PAID BY RESPONDENT.




                                              25